The opinion of the court was delivered, by
Read, J.
It is difficult to follow the order of the specifications of error in this case, because some of the questions which have been argued under the first and fourth assignments are not specifically stated in them, and the second and third assignments under the decree appealed from are not necessarily involved in this decision, unless we should think the decree was erroneous per se.
The first objection, that the administrator de bonis non cum testamento annexo was improperly appointed, is met by the case of Foster v. The Commonwealth, 11 Casey 148.
The second objection, that the administration bond was not in proper form, and did not cover the proceeds of the sale by the administrator of the real estate of the testator, is disposed of *88by the case of Hartzell v. The Commonwealth, 6 Wright 453, decided at Philadelphia, on the 21st of April last.
The sale of the real estate by the administrator, George Fox, was as effectual as if it had been made by the executors, who undoubtedly had the power to sell, although the year had expired, for that was only directory, and not a condition precedent, and the proceeds having been received by the administrator, the court were right in making the decree of the 6th January 1859, from which this appeal was taken. The fieri facias of course was right.
Decree affirmed at the costs of the appellants.